Citation Nr: 1513292	
Decision Date: 03/27/15    Archive Date: 04/03/15

DOCKET NO.  12-13 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated as 30 percent disabling.  


ATTORNEY FOR THE BOARD

A. Cryan, Counsel



INTRODUCTION

The Veteran served on active duty from October 1968 to July 1975.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi which denied the Veteran's claim for a rating in excess of 10 percent for PTSD.  In a rating decision dated in November 2010, the RO granted a rating of 30 percent for PTSD effective April 15, 2009, the date the Veteran submitted his claim for an increased rating. 

In a January 2014 decision, the Board denied the Veteran's claim for a rating in excess of 30 percent for PTSD.  

The Veteran appealed the January 2014 Board decision to the Court of Appeals for Veterans Claims (Court).  In a November 2014 Order, the Court granted a Joint Motion for  Remand (JMR) and vacated the Board's January 2014 decision that denied entitlement to a rating in excess of 30 percent for PTSD.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

The Veteran has argued that his PTSD warrants a rating in excess of 30 percent.  

The parties to the JMR indicated that the Board failed to discuss favorable evidence which might show that the Veteran's symptoms are more severe than the Board found to be present at the time of the January 2014 decision, the Board failed to discuss all relevant global assessment of functioning (GAF) scores, and referenced a July 2013 mental status evaluation but provided an inadequate description of that evidence such that the parties were unable to identify the record.   

The Veteran has consistently argued that his PTSD symptoms are more severe than VA has acknowledged.  He was last afforded a VA examination in April 2012, almost three years ago.  After that examination, on a VA Form 9 dated in May 2012, he reiterated that his PTSD symptoms were worse and that his PTSD warrants a higher rating.  Where there is evidence that a service-connected disability has worsened since the last examination, a new examination may be required to evaluate the current degree of impairment, particularly if there is no additional medical evidence that addresses the level of impairment of the disability since the previous examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997).  In order to properly adjudicate the claim, a VA psychiatric examination should be obtained to determine the current nature and severity of the service connected PTSD.

Additionally, while the Board, in the January 2014 decision, referenced a July 2013 mental status examination conducted at VA, there does not appear to be any mental status evaluation performed at VA on that date associated with either the Veteran's paper or Virtual VA claims file.  The Board notes that VA clinical documents dated through July 2013 were associated with the Virtual VA claims file.  However, the latest document associated with those records is dated in May 2013 and is unrelated to psychiatric treatment.  A record dated as late as April 2013 references a telemedicine follow up for mental health.  Consequently, it is unclear whether there are any relevant treatment records dated since April 2013.  Because there may be outstanding VA medical records that contain information pertinent to the Veteran's claim, an attempt to obtain such records should be made.  38 C.F.R. § 3.159(c)(2) (2014); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records from May 2013 to the present.
 
2.  Then, schedule the Veteran for a VA examination to determine the current nature and severity of his PTSD.  A complete rationale should be provided for any opinion expressed.  The examiner should discuss the psychiatric symptomatology exhibited by the Veteran and should assess how the psychiatric symptomatology functionally limits his occupational and social functioning.  The examiner should review the relevant VA examination reports dated in April 2009, April 2010, and April 2012 and should address whether the Veteran's psychiatric symptomatology has increased in severity during the period since the inception of the claim in April 2009, and if so, how.  

3.  Then, readjudicate the issue on appeal.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

